Appeal Dismissed and Memorandum Opinion filed February 21, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00065-CR

                  RICHARD RAY MCDONALD, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 228th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1563875

                 MEMORANDUM                      OPINION
      Appellant, Richard Ray McDonald, pleaded guilty to and was convicted of
burglary of a habitation with the intent to commit theft. Pursuant to the terms of a
plea-bargain agreement between appellant and the State, on October 29, 2018, the
trial court sentenced appellant to 30 years’ imprisonment.

      We lack jurisdiction over this appeal because this is a plea bargain case with
no appealable matters and appellant has not been granted permission to appeal. In a
plea bargain case—that is, a case in which a defendant’s plea was guilty or nolo
contendere and the punishment did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant—a defendant may appeal only matters
raised by a written, pretrial motion or with the trial court’s permission. Tex. R. App.
P. 25.2(a)(2). Appellant’s punishment does not exceed the agreed length of
confinement. The record does not contain any appealable pretrial rulings, and the
trial court did not grant appellant permission to appeal.

      Accordingly, we DISMISS the appeal.

                                   PER CURIAM

Panel consists of Justices Christopher, Hassan, and Poissant.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2